Exhibit 10.53

 

BONUS AGREEMENT

 

 

Silicon Valley Bank (“Bank”) agrees to pay a $15,750.00 bonus to Marc Verissimo
(“Verissimo”) each April 15th starting April 15, 2001 and ending April 15, 2006
to cover taxes on imputed interest in connection with an employee loan.

 

If Verissimo resigns or is involuntarily terminated from his employment with
Bank before March 1, 2006 for any reason except death, or an Involuntary
Termination or Constructive Termination following a Change in Control (all as
defined and further described in the Change and Control Severance Benefit
Policy) than the Bank shall not make any further bonus payments under this
Agreement.  If (a) Verissimo’s employment terminates by his death prior to March
1, 2006, or (b) Verissimo’s employment terminates by an Involuntary Termination
or Constructive Termination following a Change in Control, then all bonus
payments under this agreement will continue through April 15, 2006.

 

This Agreement is an agreement by the Bank to pay a bonus; it is not an
employment agreement or contract.

 

Silicon Valley Bank

 

/s/ Chris Lutes

 

Signature

 

 

 

CFO

Chris Lutes

 

Name and Title

 

 

 

9/20/00

 

Date

 

 

 

 

 

/s/ Marc Verissimo

 

Marc Verissimo

 

 

 

 

 

9/20/00

 

Date

 

 

--------------------------------------------------------------------------------